Per Curiam.

On appeal, appellant does not attack the judgment directly but raises four procedural issues. For the following reasons, we reject appellant’s claims.
Appellant first argues that the court of appeals violated Civ.R. 54(B) by deciding fewer than all his claims without an express finding that there is no just cause for delay. However, the record indicates that the court decided all his claims. Therefore, appellant’s first proposition of law is without merit.
Next, appellant argues that he should have been granted a peremptory writ of mandamus since there was no answer filed. However, the court of appeals allowed appellee’s motion to file his motion to dismiss instanter, and the defense of failure to state a claim on which relief may be granted may be presented by motion under Civ.R. 12(B). Therefore, appellant’s second proposition of law is rejected.
Next, appellant argues that the court erred by not giving proper notice when it converted appellee’s motion to dismiss into a motion for summary judgment. However, the record indicates that the court made no such conversion. Therefore, appellant’s third proposition of law is without merit.
Finally, appellant argues that the court of appeals erred by not holding a separate hearing on his motion for attorney fees, as required by R.C. 2323.51. However, the court of appeals held, inter alia, and we affirm, that R.C. 2323.51 provides for attorney fees, not compensation for pro se litigants. A *518separate hearing to make that determination would have been pointless. Accordingly, appellant’s fourth proposition of law is not well taken.
The judgment of the court of appeals is affirmed.

Judgment affirmed.

Moyer, C.J., Sweeney, Holmes, Douglas, Wright, H. Brown and Resnick, JJ., concur.